09-1632-cv
Reiseck v. Universal Communications of Miami, Inc.

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        RULINGS BY SUM M ARY ORDER DO NO T HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMM ARY
ORDER FILED ON OR AFTER JANUARY    1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PRO CEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY ORDER
IN A DOCUM ENT FILED WITH THIS COURT , A PARTY M UST CITE EITH ER TH E FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUM M ARY ORDER ”). A PARTY CITING A SUMMARY ORDER
M UST SERVE A COPY OF IT ON ANY PARTY NO T REPRESENTED BY COUNSEL .


       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 11th day of January, two thousand ten.

Present:    JOSÉ A. CABRANES,
            BARRINGTON D. PARKER,
                         Circuit Judges,
            CAROL BAGLEY AMON ,
                         District Judge.*
__________________________________________________

LYNORE REISECK ,

                     Plaintiff-Appellant,                                               09-1632-cv

                     V.

UNIVERSAL COMMUNICATIONS OF MIAMI, INC ., doing business as UNIVERSAL MEDIA , BLUE
HORIZON MEDIA , INC ., DOUGLAS GOLLAN , CARL RUDERMAN , GEOFFREY LURIE , DAVID
BERNSTEIN ,**
              Defendants-Appellees.
_________________________________________________

FOR APPELLANT:                                                       JOHN K. DIVINEY , (Gina Ianne Grath, on the
                                                                     brief), Alan B. Pearl & Associates, P.C.,
                                                                     Syosset, NY.


*
 The Honorable Carol Bagley Amon, of the United States District Court for the Eastern District of New York, sitting
by designation.

**
     The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated above.
FOR APPELLEE:                                            DANA SUSMAN , (S. Reid Kahn, on the brief), Kane
                                                         Kessler, P.C., New York, NY.

        Appeal from the United States District Court for the Southern District of New York (Thomas P.
Grisea, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the United States District Court for the Southern District of New York be
AFFIRMED.

         Plaintiff Lynore Reiseck (“plaintiff” or “Reiseck”) appeals from a March 27, 2009 judgment of the
United States District Court for the Southern District of New York (Thomas P. Griesa, Judge) granting
the motion for summary judgment of defendants Universal Communications of Miami, Douglas Gollan,
Carl Ruderman, Geoffrey Lurie, and David Bernstein (collectively “defendants”) on plaintiff’s various
claims of employment discrimination and violations of federal, state, and city laws. Specifically, plaintiff
alleged that defendants (1) discriminated against her on the basis of sex in violation of New York state
and New York City law, N.Y. Exec. Law. § 296(1)(a); N.Y. City Admin. Code § 8-107; (2) discriminated
against her on the basis of her recreational activities, in violation of New York state law, N.Y. Lab. Law
§ 201-d(2)(c); (3) withheld overtime pay, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.
§ 207(a), and New York state law, N.Y. Comp. Codes R. & Regs., tit. 12, § 142-3.2; and (4) withheld
commissions that she earned, in violation of New York state law, N.Y. Lab. Law § 191-c(1). On appeal,
plaintiff argues that the District Court erred in granting defendants’ motion for summary judgment. In a
related but separately filed opinion, we dispose of Reiseck’s claim under the overtime pay provision of the
FLSA. We assume the parties’ familiarity with the facts and procedural history of this case.

        We review an order granting summary judgment de novo “drawing all factual inferences in favor of
the non-moving party.” Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 107 (2d Cir. 2008). Summary
judgment is appropriate only “if the pleadings, the discovery and disclosure materials on file, and any
affidavits show that there is no genuine issue as to any material fact and that the movant is entitled to
judgment as a matter of law.” Fed R. Civ. P. 56(c).

        We have reviewed each of plaintiff’s claims and find them to be without merit. Substantially for
the reasons stated by the District Court in its March 26, 2009 opinion, the March 27, 2009 judgment of
the District Court is AFFIRMED insofar as it granted summary judgment for defendants on plaintiff’s
claims of discrimination and failure to pay commissions.

                                               For the Court
                                               Catherine O’Hagan Wolfe, Clerk

                                               By: ______________________


                                                     2